Title: From George Washington to John Hancock, 13 September 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs German Town [Pa.] Septr 13: 1777

I have been honoured with your favor of this date. I heartily wish the Works on Delaware were compleated, but I think, and in this Opinion my Officers concur, that the service will be injured, if any part of the Continental Troops were now to be employed about ’em. If we should be able to oppose Genl Howe with success in the Feild, the Works will be unnecessary; If not, and he should force us from hence, he will certainly possess himself of ’em. But To prevent his attempting it now, I have directed the Meadows on province Island to be overflowed immediately, and any other Grounds that may be thought necessary for that purpose. The Works have been more peculiarly under the direction of Monsr DuCoudray, and I doubt not he will pay every attention to their completion & security, that the situation of Affairs will admit of. A part of the Militia under Genl Armstrong will be posted along Schuylkill to throw up Redoubts at the different Fords, which will be occasionally occupied, whilst I move to the Other side with the main body of the Army. This disposition appears to me the most eligible

from a consideration of all circumstances and better, than if any part of our present force was to be employed at the Forts. If further Reinforcements of the Militia should come in, they perhaps may be more properly assigned to that business than any we now have.
Your letter respecting Genl DeBorre just now came to hand. I shall transmit him a Copy of it and of the Resolution. There can be no Court of inquiry into his conduct at this time; As soon, as the State of the Army will admit, It will be held. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

